        Case 2:18-cv-00493-MC          Document 106         Filed 06/05/20     Page 1 of 11




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




LEUMAL FRED HENTZ,                                                     Case No. 2:18-cv-00493-MC

               Plaintiff,                                                  OPINION AND ORDER

       v.

L. GRUENWALD, et al.,

            Defendants.
___________________________

MCSHANE, District Judge:

       Plaintiff, an inmate in the custody of the Oregon Department of Corrections (ODOC),

filed this action pursuant to 42 U.S.C. § 1983. Plaintiff alleges that prison officials violated his

civil rights by disregarding his medical needs, reading his legal mail, discriminating against him

based on his race and disabilities, and retaliating against him. The parties now move for

summary judgment on all clams. I find that genuine issues of material fact preclude summary

judgment on plaintiff’s claim of retaliation alleged in his Eleventh Cause of Action. Plaintiff fails

to raise a genuine issue of fact with respect to his remaining claims, and summary judgment in

favor of defendants is granted in all other respects.
1   - OPINION AND ORDER
        Case 2:18-cv-00493-MC          Document 106        Filed 06/05/20      Page 2 of 11




                                           DISCUSSION

       Plaintiff alleges twelve claims against ODOC prison officials arising from incidents at

Two Rivers Correctional Institution (TRCI), Oregon State Correctional Institution (OSCI), and

Snake River Correctional Institution (SRCI). See generally Sec. Am. Compl. (ECF No. 85).1

Plaintiff and defendants move for summary judgment on all claims. To prevail on their

respective motions, the parties must show there is no genuine dispute as to any material fact and

they are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Cross motions for summary judgment are evaluated separately, with

the non-moving party for each motion given “the benefit of all reasonable inferences.” Am. Civil

Liberties Union of Nev. v. City of Las Vegas, 333 F.3d 1092, 1097 (9th Cir. 2003).

   A. Deliberate Indifference to Serious Medical Needs

       In his First Cause of Action, plaintiff alleges that Nurse Practitioner (NP) Gruenwald

exhibited deliberate indifference to his serious medical needs by discontinuing a physician’s

order for ice, a pillow, and stair restrictions to help with his chronic pain. In his Seventh and

Eighth Causes of Action, plaintiff alleges that defendant Irving, the OSCI Health Service

Manager, and Dr. Hanson denied him ice packs and an extra mattress, contrary to the

recommendations of other medical providers.

       NP Gruenwald discontinued previous orders for ice packs, an extra pillow, and stair

restrictions when plaintiff arrived at TRCI in September 2013. DiGiulio Decl. ¶ 12 (ECF No.

93). Plaintiff did not complain of muscular or skeletal pain until January 7, 2014, when he

reported chronic pain in his legs. Id. at ¶ 13-15. On that day, NP Gruenwald wrote an order for

       1
          Plaintiff’s Second Amended Complaint includes fourteen claims. Plaintiff’s Second
Cause of Action was dismissed for failure to exhaust administrative remedies, and plaintiff’s
Fourteenth Cause of Action alleges only that each defendant participated in the deprivation of his
constitutional rights.
2 - OPINION AND ORDER
        Case 2:18-cv-00493-MC           Document 106        Filed 06/05/20      Page 3 of 11




ice and hot packs. Id. On January 15 and 21, 2014, plaintiff requested an extension of the ice and

hot packs and an extra pillow and mattress. Id. ¶¶ 15-17. On February 5, 2014, NP Gruenwald

reordered ice packs for plaintiff but found no medical need for the pillow or mattress. Id. ¶ 18.

       On July 28, 2016, plaintiff was transferred from TRCI to OSCI. DiGiulio Decl. ¶ 44. On

July 30, 2016, plaintiff requested ice packs. Id. ¶ 48. Id. Medical staff noted that plaintiff’s ice

order had expired, and on August 8, 2016, a physician’s order for six months of ice packs was

entered. Id.

       In November 2016, plaintiff was seen by an outside specialist, who recommended an

extra mattress, pain medication, and an extra pillow. Id. ¶ 49. Dr. Hansen approved the extra

pillow and pain medication but not the extra mattress. Id. ¶ 50.

       To sustain an Eighth Amendment claim for deliberate indifference, plaintiff must

establish the existence of “a serious medical need” and show that “defendant’s response to the

need was deliberately indifferent.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

Deliberate indifference may be shown by “(a) a purposeful act or failure to respond to a

prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Id. Based on

these facts, plaintiff fails to show that any of the defendants exhibited deliberate indifference

toward his medical needs.

       Plaintiff received most of the medical treatments he requested, including pain medication

and ice packs. At most, the evidence shows that NP Gruenwald and Dr. Hanson disagreed with

the recommendations of other care providers. However, it is well established that differences of

opinion between medical providers regarding the appropriate course of treatment does not

establish deliberate indifference. Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez

v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).


3   - OPINION AND ORDER
        Case 2:18-cv-00493-MC           Document 106        Filed 06/05/20      Page 4 of 11




       Accordingly, summary judgment is granted in favor of defendants on plaintiff’s First,

Seventh, and Eighth Causes of Action.

    B. Legal Mail

       In his Fourth and Fifth Causes of Action, plaintiff alleges that defendant Perez violated

his constitutional rights by opening a letter marked as “legal mail.”

       The letter in question was sent to plaintiff from the Oregon State Court Administrator’s

Office. Wold Decl. Att. 1 at 8 (ECF No. 92). “Mail from the courts, as contrasted to mail from a

prisoner’s lawyer, is not legal mail” entitled to constitutional protection. Hayes v. Idaho Corr.

Ctr., 849 F.3d 1204, 1211 (2017) (citation omitted). Even if Perez opened plaintiff’s letter, he

did not violate plaintiff’s civil rights. Id. I recognize that ODOC defines mail from the courts as

“legal mail”; however, a violation of ODOC regulations cannot support a cause of action under

§ 1983. See Or. Admin. R. § 291-131-0110(15) (“Legal Mail: Incoming or outgoing mail to or

from an attorney, court, or court official which is clearly worded ‘legal mail’ on the addressee

side of the envelope.”). Moreover, ODOC regulations allow legal mail to be inspected for

contraband. Id. § 291-131-0030(2).

       Accordingly, defendants are entitled to summary judgment on plaintiff’s Fourth and Fifth

Causes of Action.

    C. Disability Discrimination

       In plaintiff’s Tenth Cause of Action, he alleges that OSCI subjected him to disability

discrimination by housing him in Unit 11 from December 2016 through November 2017.

Plaintiff’s cell was located on the middle tier of Unit 11, and, due to his inability to climb stairs,

he could not participate in activities located in the dayroom on the bottom tier. Plaintiff

maintains that OSCI’s action violated § 504 of the Rehabilitation Act, which prohibits prison


4   - OPINION AND ORDER
        Case 2:18-cv-00493-MC          Document 106        Filed 06/05/20      Page 5 of 11




officials from excluding prisoners with disabilities from receiving or participating in prison

services. See 29 U.S.C. § 794; Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir. 1997)

(holding that § 504 of the Rehabilitation Act applies to inmates within state prisons).

       Plaintiff cannot show that OSCI excluded him from prison services due to his disability.

Plaintiff requested housing in Unit 11 when he first arrived at OSCI, and he was moved there

when a cell became available. Wold Decl. Att. 9 at 15. When plaintiff complained that he could

not access the lower tier of Unit 11, OSCI officials offered to move him to a different unit, and

plaintiff declined. Id. Att. 9 at 5-6, 13-14. Thus, plaintiff chose to remain in Unit 11, and he

cannot sustain a Rehabilitation Act claim against OSCI.

    D. First Amendment Retaliation

       Plaintiff’s remaining causes of action allege that various defendants took retaliatory

action against plaintiff after he raised complaints or filed grievances against prison officials. To

prevail on a § 1983 claim for retaliation, plaintiff must establish that defendants took “adverse

action” against him because of constitutionally protected conduct, and the action “chilled” the

exercise of his First Amendment rights and failed to advance a “legitimate correctional goal.”

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); Barnett v. Centoni, 31 F.3d 813, 815-

16 (9th Cir. 1994) (per curiam).

       1. Processing of Grievances

       In his Third Cause of Action, plaintiff alleges that defendant Eynon, a Grievance

Coordinator, retaliated against him by refusing to process five of his grievances in a timely

manner. Sec. Am. Compl. ¶ 21-70.

       The record reflects that plaintiff completed the grievance process for four of the five

identified grievances. Wold Decl. Atts. 2-3, 6-7. Thus, plaintiff cannot show that Eynon


5   - OPINION AND ORDER
        Case 2:18-cv-00493-MC          Document 106       Filed 06/05/20      Page 6 of 11




interfered with the grievance process or failed to process these grievances in a timely manner.

Eynon denied the fifth grievance because it was not received within thirty days of the relevant

incident, as required by ODOC regulations. Id. Att. 8; Or. Admin. R. 291-109-0150(2). Denying

an untimely grievance in accordance with ODOC rules advances a legitimate penological

purpose, and plaintiff fails to show retaliation on the part on Eynon. Accordingly, defendants’

motion for summary judgment is granted on this claim.

       2. Housing Assignments

       In plaintiff’s Sixth and Tenth Causes of Action, plaintiff alleges that defendant Wold

discriminated and retaliated against him by denying him in honor housing in July 2016 and

assigning him to an inaccessible housing unit in December 2016.2

       While at TRCI, plaintiff was housed in an honor unit. In July 2016, plaintiff was

transferred to OSCI for medical treatment. When plaintiff arrived at OSCI, Wold assigned him to

a cell in Unit 13, which apparently is not an honor unit. Plaintiff further alleges that Wold

assigned honor housing in Unit 11 to a white inmate who transferred to OSCI at the same time

and had the same custody classification as plaintiff.

       On December 9, 2016, plaintiff was moved to a cell in Unit 11. Due to the tiered

configuration of Unit 11 and the location of his cell, plaintiff was unable to access the dayroom

located on the bottom tier. Plaintiff maintains that Wold’s housing decisions in July and

December 2016 were motivated by discrimination and retaliation.




       2
          As discussed above, plaintiff’s Tenth Cause of Action also alleges a Rehabilitation Act
claim and names OSCI as the only defendant. However, OSCI is immune from suit in federal
court under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 65-66 (1989).
Construing plaintiff’s allegations liberally, Wold was arguably responsible for the allegedly
retaliatory housing assignment in December 2016.
6 - OPINION AND ORDER
        Case 2:18-cv-00493-MC           Document 106       Filed 06/05/20      Page 7 of 11




       Plaintiff submit no evidence suggesting that Wold knew of plaintiff’s grievances prior to

his transfer to OSCI or that her housing decisions were motivate by discrimination or retaliation.

In fact, the evidence of record shows that Wold’s initial placement of plaintiff was informed by

available cell space and plaintiff’s custody designations. See id. Atts. 10-11. Further, plaintiff

had requested placement in Unit 11, and he was moved there in December 2016 when space

became available. Wold Decl. Att. 9 at 14-15. After plaintiff complained that he could not access

the dayroom, OSCI officials offered to move him to Unit 13. Id. Att. 9 at 5-6, 13-14.

       Thus, plaintiff fails to show that Wold took adverse action against him or that her actions

failed to further legitimate penological interests.

       3. Confiscation of Comb

       In his Ninth Cause of Action, plaintiff alleges that Officer Ruggieri and Captain Nelson

retaliated against him by confiscating his comb after other correctional officers had allowed him

to possess the comb.

       On December 4, 2016, plaintiff was returning from the recreation yard at OSCI and

proceeded through a security point where he was required to empty his pockets. Officer Ruggieri

confiscated plaintiff’s comb because, per Captain Nelson, combs with long handles like

plaintiff’s are prohibited. Wold Decl. Att. 4 at 2, 7. Plaintiff was told he could mail out his comb

or permit ODOC to cut off the handle; plaintiff declined both options. Id. Att. 4 at 13-14.

Plaintiff maintains that his comb was confiscated in retaliation for his past grievances.

       Plaintiff presents no evidence that Officer Ruggieri knew of plaintiff’s past grievances or

confiscated the comb for retaliatory purposes. Plaintiff does not dispute that combs with long

handles are prohibited, and he presents no direct or circumstantial evidence of retaliation.

Further, plaintiff was given the option of keeping the comb without the handle, and he apparently


7   - OPINION AND ORDER
        Case 2:18-cv-00493-MC          Document 106        Filed 06/05/20      Page 8 of 11




refused. Accordingly, plaintiff fails to show that Officer Ruggieri or Captain Nelson took

adverse action against him because of his complaints and grievances.

       4. Removal From Bakery Position

       In his Eleventh Cause of Action, plaintiff alleges that defendants McFadden, Macias, and

Wilson retaliated against him by removing him from a bakery job because he complained about

his co-workers’ racially discriminatory treatment.

       While at OSCI, plaintiff was assigned to a job in the bakery. On November 6, 2016,

plaintiff filed a Discrimination Complaint and alleged that his co-workers were subjecting him to

a racially hostile work environment. The OSCI Diversity Coordinator spoke with plaintiff and

asked if OSCI staff were engaging in discriminatory conduct. Plaintiff answered “No,” and the

Diversity Coordinator instructed plaintiff to speak with his supervisor.

       On November 8, 2016, plaintiff spoke with McFadden and Macias and informed them

about his co-workers’ discriminatory conduct and his opposition to discrimination in the bakery.

On December 10, 2016, McFadden removed plaintiff from his bakery position without providing

an explanation. In response to a grievance filed by plaintiff, McFadden stated that plaintiff was

removed from his position because did not follow recipe directions, “wasted product and

money,” and caused “dissention” among bakery workers. Wold Decl. Att. 5 at 18. McFadden did

not cite specific instances of conduct to support her proffered reasons for removing plaintiff.

       Defendants argue that plaintiff’s removal from the bakery did not chill the exercise of his

First Amendment rights, because plaintiff had no right to a bakery position and continued to

utilize the grievance process after his removal from the bakery. To defeat summary judgment,

plaintiff need not prove that the alleged retaliatory action violated a constitutional or protected

right. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (to prevail on a retaliation claim,


8   - OPINION AND ORDER
        Case 2:18-cv-00493-MC          Document 106       Filed 06/05/20      Page 9 of 11




plaintiff need not “establish an independent constitutional interest” in the subject of the adverse

action); see also Hines v. Gomez, 108 F.3d 265, 268 (9th Cir. 1997) (retaliation claim may be

based on the filing of a false violation report); Rizzo v. Dawson, 778 F.2d 527, 531-32 (9th Cir.

1985) (First Amendment claim may be based on a retaliatory transfer to a different prison).

Further, plaintiff need not demonstrate a “total chilling of his First Amendment rights,” but only

that defendants’ challenged conduct “would chill or silence a person of ordinary firmness from

future First Amendment activities.” Rhodes, 408 F.3d at 568-69 (citation and internal quotation

marks omitted).

       It is undisputed that McFadden and perhaps Macias removed plaintiff from his bakery

position on December 10, 2016, approximately one month after plaintiff complained about racial

hostility from his co-workers. McCollum v. Cal. Dep’t Corr. & Rehab., 647 F.3d 870, 882 (9th

Cir. 2011) (circumstantial evidence of a retaliatory motive may include a defendant’s knowledge

of the plaintiff’s protected conduct combined with proximity in time between the protected

conduct and the alleged retaliation). Removal from a desired prison job could arguably prevent a

prisoner of “ordinary firmness” from speaking out about discrimination.

       Next, defendants argue that McFadden and Macias removed plaintiff because of his poor

work habits, citing their response to plaintiff’s grievance. However, the record includes signed

statements from plaintiff’s co-workers attesting that he was a hard worker, followed recipe

directions and did not waste product, and had an excellent attitude. Wold Att. 5 at 6-7. Evidence

showing that defendants’ reasons for plaintiff’s removal were false or pretextual, combined with

defendants’ knowledge of his complaints and the timing of his removal, raises a genuine issue of

fact whether plaintiff was removed because of his opposition to discrimination. McCollum, 647

F.3d at 882.


9   - OPINION AND ORDER
       Case 2:18-cv-00493-MC          Document 106        Filed 06/05/20     Page 10 of 11




        Defendants also assert qualified immunity on all claims, without providing argument or

legal authority regarding plaintiff’s specific claim of retaliation. See Defs.’ Mot. Summ. J. at 20-

21 (ECF No. 91). I am not inclined to find qualified immunity absent a more developed record

and argument relevant to the specific circumstances presented by plaintiff’s claim. District of

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (“We have repeatedly stressed that courts must

not ‘define clearly established law at a high level of generality, since doing so avoids the crucial

question whether the official acted reasonably in the particular circumstances that he or she

faced.’”) (citation omitted); White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam) (“As this

Court explained decades ago, the clearly established law must be ‘particularized’ to the facts of

the case.”).

        With that said, plaintiff cannot sustain this claim against defendant Wilson. Liability

under § 1983 arises upon a showing of personal participation, and a supervisor is not liable for

the constitutional violations of employees unless the supervisor “participated in or directed the

violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989). The record reflects that Wilson only reviewed plaintiff’s grievance

appeal and did not participate in plaintiff’s removal from the bakery. Wold Decl. Att. 5 at 9.

        Accordingly, defendants’ motion for summary judgment on this claim is granted with

respect to Wilson and denied with respect to McFadden and Macias.

        5. Transfer to SRCI

        Finally, in his Twelfth and Thirteenth Causes of Action, plaintiff alleges that Captain

Nelson transferred him from OSCI to SRCI in retaliation for plaintiff’s complaints and

grievances, and that his guitar was damaged as a result of the transfer.




10    - OPINION AND ORDER
       Case 2:18-cv-00493-MC            Document 106       Filed 06/05/20     Page 11 of 11




       Defendants argue that a claim of retaliatory transfer is not properly before the Court,

because plaintiff did not allege this claim initially and the Court specifically forbade plaintiff

from alleging new claims in his Second Amended Complaint. See Order (ECF No. 84).

       Regardless, plaintiff fails to present any direct or circumstantial evidence of retaliation by

Captain Nelson arising from plaintiff’s transfer to SRCI. Plaintiff’s conclusory allegations are

not sufficient to defeat summary judgment. Taylor, 880 F.2d at 1045 (conclusory allegations of

retaliatory motive are insufficient).

                                          CONCLUSION

       Defendants’ Motion for Summary Judgment (ECF No. 91) is DENIED with respect to

plaintiff’s Eleventh Cause of Action against McFadden and Macias and GRANTED in all other

respects. Plaintiff’s Cross-Motion for Summary Judgment (ECF No. 88) is DENIED.

IT IS SO ORDERED.

       DATED this 5th day of June, 2020.


                                               s/ Michael J. McShane
                                               Michael J. McShane
                                               United States District Judge




11   - OPINION AND ORDER
